 Case 3:20-cv-00794-JPG Document 15 Filed 11/05/20 Page 1 of 4 Page ID #45




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JARED M. FRANKE,                                   )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )        Case No. 20-cv-00794-JPG
                                                    )
 ANDREW KRUMP,                                      )
                                                    )
                Defendant.                          )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Jared Franke, who is currently confined at Chester Mental Health Center, filed a

collection of miscellaneous handwritten documents in the United States District Court for the

Southern District of Illinois on August 18, 2020. (Doc. 1). This case was opened as a civil rights

action brought pursuant to 42 U.S.C. § 1983. Plaintiff subsequently filed a Motion for Leave to

Proceed in forma pauperis, which was granted on October 2, 2020. (Doc. 12). This matter is now

before the Court for preliminary review under 28 U.S.C. § 1915A.

       Section 1915A requires the Court to screen prisoner Complaints and filter out non-

meritorious claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous

or malicious, fails to state a claim for relief, or requests money damages from an immune defendant

must be dismissed. 28 U.S.C. § 1915A(b). The factual allegations in a pro se complaint are

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

       The Court is unable to screen this matter because Plaintiff did not file a proper complaint.

The Federal Rules of Civil Procedure provide that “[a] civil action is commenced by filing a

complaint with the court.” FED. R. CIV. P. 3. This is “the first step in the action.” Id., Advisory




                                                1
 Case 3:20-cv-00794-JPG Document 15 Filed 11/05/20 Page 2 of 4 Page ID #46




Committee Notes, 1937 Adoption. The miscellaneous motions and other documents do not

constitute a proper complaint. (Doc. 1).

       Each motion includes a heading for the “United States Court of Appeals” and uses separate

case captions listing different parties. Plaintiff labeled some documents as a “Motion Filed For

Excessive Force of a Peace Officer / Police Brutality Against Plaintiff (sic) Officer Andrew

Krump” and others as a “Motion to Drop Charges” against Plaintiff. (Doc. 1, p. 1). In the “Motion

Filed For Excessive Force,” Plaintiff asserts a claim against Officer Krump for using excessive

force against Plaintiff. (Id. at 1, 3-4). In the “Motion to Drop Charges,” Plaintiff challenges state

criminal charges brought against him for assaulting Officer Krump. (Id. at 2, 5-6). Plaintiff

includes a letter to a judge. (Id. at 7-8). He also includes Monroe County Criminal Complaint

No. 2020-CF-103 that describes the charges against him. (Id. at 9-11). It is altogether unclear

what he seeks to accomplish with his motions.

       Although pro se litigants are not held to the same standards as licensed attorneys, Kyle v.

Patterson, 196 F.3d 695, 697 (7th Cir. 1999), they are also not entitled to general dispensation

from the rules of civil procedure. Jones v. Phipps, 39 F.3d 158, 163 (7th Cir. 1994). The

requirement that all plaintiffs must file a complaint is a fundamental rule in our legal system.

Without a complaint, the Court cannot ascertain the basis for jurisdiction. See Bell v. Hood, 327

U.S. 678, 681-82 (1946); Greater Chicago Combine & Ctr., Inc. v. City of Chicago, 431 F.3d

1065, 1069-70 (7th Cir. 2005). Plaintiff has failed to disclose any jurisdictional basis for his

claims, and the Court will not engage in a guessing game.

       Accordingly, the Complaint shall be dismissed for failure to state any claim for relief. The

Clerk’s Office shall be directed to provide Plaintiff with a blank civil rights complaint form;

Plaintiff may use the form to prepare a First Amended Complaint under Section 1983 against



                                                 2
 Case 3:20-cv-00794-JPG Document 15 Filed 11/05/20 Page 3 of 4 Page ID #47




Officer Krump for using excessive force against him. The Clerk’s Office shall also provide

Plaintiff with a blank Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241; Plaintiff may

use the form to prepare a separate federal habeas action to request release from pretrial custody if

he would like to do so. See Jacobs v. McCoaughtry, 251 F.3d 596, 597 (7th Cir. 2001); Walker v.

O’Brien, 216 F.3d 626, 633 (7th Cir. 2000). Plaintiff should pursue any other challenges to the

pending criminal charges by filing a motion in his pending state criminal case.

                                            Disposition

       IT IS ORDERED that the Complaint (Doc. 1) is DISMISSED without prejudice for

failure to state a claim for relief. The Clerk of Court is DIRECTED to send Plaintiff a blank

Section 1983 Civil Rights Complaint form and a blank Petition for Writ of Habeas Corpus Under

28 U.S.C. § 2241.

       Plaintiff is granted leave to file a First Amended Complaint in this case using the blank

Section 1983 Civil Rights Complaint form, if he would like to pursue his excessive force claim

against Officer Krump. If he would like to request release from pretrial custody, Plaintiff should

use the Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 to do so, and he must file the

Section 2241 Petition as a separate action in this district.

       Plaintiff is GRANTED leave to file a “First Amended Complaint” in this case on or before

December 1, 2020. Should Plaintiff fail to file a First Amended Complaint within the allotted

time or consistent with the instructions set forth in this Order, the entire case shall be dismissed

with prejudice for failure to comply with a court order and/or for failure to prosecute his claims.

FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga,

34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of

Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Plaintiff use the civil rights complaint form designed for
                                                  3
 Case 3:20-cv-00794-JPG Document 15 Filed 11/05/20 Page 4 of 4 Page ID #48




use in this District. He should label the form, “First Amended Complaint,” and he should use the

case number for this action (No. 20-cv-00794-JPG).

       An amended complaint generally supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference to any

previous pleading. It is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 11/5/2020                               s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 4
